In view of the strong evidence against this defendant, the Appellate Division might have been justified in exerting its power under section 542 of the Code of Criminal Procedure, but it did not choose to do so. It reversed for an error of law which we must assume it deemed substantial.
With perfect candor the district attorney concedes that the evidence in this case does not come within the rule announced inColeman v. People (55 N.Y. 81); Copperman v. People
(56 N.Y. 591) and People v. Doty (175 N.Y. 164). In the case last mentioned, at pages 171, 172, this court reviewed the rule in the two former cases and reiterated the doctrine that in every case relating to proof of the receipt of stolen articles, other than the one forming the subject of the indictment, the evidence must show that the defendant received those articles from the same thief.
The district attorney frankly asks us to overrule those cases in so far as they are applicable to stolen automobiles, but does not, on this appeal, urge that a new rule should be extended to stolen articles other than automobiles.
In complying with this request, this court is reversing the Appellate Division for its act in enforcing the doctrine which we have always announced to be the true one. When a court of last resort violates the rule stare decisis, nothing except obscurity can result. Members of the bar will be unable to advise clients, trial judges will be without guide in charging juries, intermediate courts of review must be filled with confusion. The application of general principles will become impossible. If the concensus *Page 326 
of competent opinion is that a precedent relating to a rule of evidence is wrong, it should certainly be changed. Perhaps a new canon regulating the admission of evidence in cases similar to the one before us should be established. Such an alteration, however, should, in my opinion, be by statute looking to the future rather than a formulation by judicial process affecting an event which is past.
LEHMAN, LOUGHRAN and FINCH, JJ., concur with CRANE, Ch. J.; O'BRIEN, J., dissents in opinion, in which HUBBS and CROUCH, JJ., concur.
Ordered accordingly.